DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-10, and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inoue et al. (CN 103562107).
Inoue discloses an elevator safety system and method for an elevator system with a self- diagnostic functionality including at least two safety channels (14A-14N), each safety channel (14A-14N) configured for supplying a safety signal in case a safety issue has been detected (figure 2; and paragraph 44); wherein the elevator safety system comprises a self-diagnostic evaluator (29, 30), which is configured for receiving any safety signals supplied via the safety channels (14A-14N) (paragraph 43); starting a timer for measuring a predetermined period of time in case a safety signal is supplied on one of the safety channels (14A-14N) (paragraphs 35 and 43-44; and as recited in claim 2); and stopping any further operation of the elevator system in case the safety signal is still supplied after the predetermined period of time has expired (paragraphs 34-35 and claim 2).
Inoue discloses the elevator safety system and method, wherein the self- diagnostic evaluator is implemented as a hardware circuit, and/or wherein the self-diagnostic evaluator comprises a microprocessor running an appropriate software program (abstract and paragraph 45).
Inoue discloses the elevator system and method comprising: at least one elevator car (1) configured for traveling along a hoistway (7) between a plurality of landings; and an elevator safety system (figure 1).
	Inoue discloses the elevator system and method, comprising a motor (4) configured for driving the elevator car (1), wherein stopping any further operation of the elevator system includes switching off the motor (4).
Inoue discloses the elevator system and method, comprising a brake (paragraph 35) and/or a safety device  configured for stopping and preventing any further movement of the elevator car (1), wherein stopping any further operation of the elevator system includes activating the brake and/or the safety device (paragraphs 34-35).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. in view of Matsuoka (CN 101039864).
Inoue et al. are discussed above.  Inoue et al. do not disclose the details of the predetermined time utilize for self-diagnostics.
However, Matsuoka discloses an elevator safety system, wherein the predetermined period of time for measuring a safety signal is in the range of 1 second to 15 seconds, wherein the predetermined period of time in particular is one of 1 second, 5 seconds, 10 seconds, or 15 seconds (see discussion under the Description and Mode-For-Invention:  (“FIG. 5 shows microprocessor 31 of FIG. 4, 32 for execution of the arithmetic processing method of FIG. microprocessor 31, 32 based on the signal from the fixed cycle timer of a predetermined calculation cycle (for example, 50msec), according to the program stored in the ROM of the iteratively performing operation processing. in one cycle of execution of the program, comprising means for detecting the abnormality of the elevator safety program and for detecting electronic safety controller 21 itself and failure of various sensors/abnormal trouble/abnormality check program. In addition, the trouble/abnormality checking routine can be executed only when satisfying the pre-set condition.”) .
	It would have been obvious to one of ordinary skills in the art at the time the invention was made, to utilize the teachings of Matsuoka with the teachings of Inoue et al., because this provides signal control in a specific time frame.

Allowable Subject Matter
Claims 2-3 and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLON T FLETCHER whose telephone number is (571)272-2063. The examiner can normally be reached M-F 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





MTF5/7/2022
/MARLON T FLETCHER/Primary Examiner, Art Unit 2837